Citation Nr: 1738949	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-00 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to April 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2011, the Veteran testified during a hearing before the undersigned at the Chicago, Illinois RO.  A transcript of the hearing is of record.

In December 2011, the Board remanded this matter for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased rating for his service-connected PTSD.  The Board remanded this issue in December 2011 to allow for the scheduling of a VA examination to determine the current severity of his disability.  A VA examination was provided in November 2015.  However, in March 2016, the Veteran indicated that his VA examination was not adequate because the examiner did not ask him any questions about his PTSD symptoms or traumatic stressors.  He stated that he has been diagnosed with PTSD and that the examiner told him that he was new to the system.  The Veteran did not believe that the examiner did a complete examination.  Given the Veteran's assertions, the Board finds a remand is warranted to afford him another VA examination to determine the current severity of his PTSD.

Regarding the TDIU claim, the Board notes that the Veteran has argued that he is unable to work because of the severity of his PTSD symptoms.  For the reasons above, the issue of a higher rating for PTSD must be remanded.  Because the issue of TDIU is inextricably intertwined with the PTSD matter, the issue of TDIU must be remanded as well.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the electronic claims file updated VA treatment records.

2. Schedule the Veteran for a VA psychological evaluation to determine the current severity of his PTSD symptoms.  The examiner must be provided access to the claims file on VBMS and indicate review of the claims file in the examination report.

All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner should consider, along with the entire file, the April 2005 letter from a VA psychologist and VA psychiatrist, and should comment on the Veteran's level of occupational impairment caused by PTSD symptoms. Based on the interview, examination, and review of the claims file (including the recent VA examination for residuals of prostate cancer), the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disabilities (PTSD and residuals of prostate cancer), consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A rationale should be provided for all opinions expressed in the report.  In other words, an explanation should be provided as to why the examiner believes the Veteran is or is not employable.

3. Upon completion of the foregoing, the Veteran's claims of entitlement to an increased rating for service-connected PTSD and entitlement to a TDIU should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






